Bish, J.
1. While the words “ lager heer ” in their ordinary use and acceptation may sufficiently indicate an intoxicating liquor to warrant a conviction o£ selling liquor of that character, when the proof shows a sale of lager heer and nothing more (Black, Intoxicating Liquors, § 17), yet where in a given case-*759there was affirmative testimony to the effect that a liquid which contained not exceeding two per cent, of alcohol would not intoxicate, and that the identical bottle of liquid which the accused sold, and upon the sale of which the question of his guilt or innocence turned, did not contain more than two per cent, of alcohol, it was, although there was other testimony to the effect that this identical liquid was lager beer, erroneous to charge generally that all lager beer is intoxicating.
Argued June 17,
Decided July 18, 1901.
Indictment for selling liquor. Before Judge Adams. City court of Dublin. April 22, 1901.
Howard & Armistead, for plaintiff in error.
F. G. Corker, solicitor, contra.
2. It was in such a case erroneous to admit hearsay testimony to the effect that lager beer contains from two to six per cent, of alcohol; but, in view of the ruling above announced, it would seem that admitting such testimony was not harmful to the accused.

Judgment reversed.


All the Justices concurring.